DETAILED ACTION
Applicant amended claims 36, 43, and 49 in the amendment dated 4/18/2022.
Claims 36-55 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 36-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-39, 43, and 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobak (US 2009/0171730 A1) in view of Mohindra (US 2007/0294668 A1) and further in view of Karve (US 2008/0294777 A1).


With regards to Claim 36, Bobak teaches a method, comprising: receiving a request to delete a stack of network resources according to a template (i.e., As an example, BR recommends a set of resources that are to be changed along with the selected resources (e.g., additions/deletions), and generates a proposed topology, including the set of dependent resources which should be added or deleted, Paragraph 462); parsing the template to identify dependencies between the network resources (i.e., As an example, BR recommends a set of resources that are to be changed along with the selected resources (e.g., additions/deletions), and generates a proposed topology, including the set of dependent resources which should be added or deleted, Paragraph 462) and attempting to delete the network resources according to the determined order (i.e., Once satisfied, the BR Administrator then initiates the change request, Paragraph 462).
However, Bobak does not explicitly disclose determining an order to delete each of the network resources based on the identified dependencies. Mohindra does teach determining an order to delete each of the network resources based on the identified dependencies (i.e., The tear down process occurs when a service is no longer needed or an administrator issues a service tear down command or a policy requiring the service to be turned off goes into effect or the service cannot be sustained under the current set of conditions. The steps involved are the exact reverse of the steps followed while composing a service. In this situation, the active template of the top-level service first sets the desired state in the active object to offline. The analyze component for that active object then notifies the configure component to change the configuration to go offline. Correspondingly, the configuration component first notifies the active templates of the supported service components, if any, of the service termination. The configuration component waits to receive positive acknowledgements from the active templates of the supported components. After receiving the acknowledgments from the active templates that the active templates have terminated their dependencies on the service component, the configuration component notifies the execution component to terminate the service managed by the active object. After the managed service is terminated, the configuration component informs the active templates corresponding to the services providing support to this service, if any, that the support services are no longer needed. After receiving positive acknowledgements from the active templates, the configuration component informs its own active template about the successful termination of the service and then the active object self terminates, Paragraph 95) in order to improve service deployment (Paragraphs 5-8).  Therefore, based on Bobak in view of Mohinda, it would have been obvious to one having ordinary skill  at the time of invention to utilize the teachings of Mohindra with the system of Bobak in order to improve service deployment.

Bobak and Mohindra do not explicitly disclose wherein at least one of the network resources depends on at least one other network resource indicated by the identified dependencies.   Karve does teach wherein at least one of the network resources depends on at least one other network resource indicated by the identified dependencies (i.e., In step 704, a data structure representing a resource dependency characterization of an application to be implemented over a distributed computing network is obtained. The data structure may have a plurality of nodes indicative of a set of resources to be deployed. For example, the data structure may be a dependency graph, Paragraph 62; Paragraphs 63-69; Figure 7) in order to provide template based provisioning in a distributed computing environment (Paragraph 2).  Therefore, based on Bobak in view of Mohinda, and further in view of Karve it would have been obvious to one having ordinary skill at the time of invention to utilize the teachings of Karve with the system of Bobak and Mohindra in order to improve service deployment.


With regards to Claim 37, Bobak teaches determine respective identifiers for each network resource of the stack of network resources; send a delete request to each network resource based on the respective identifiers (i.e., Figure 10A; Paragraphs 533-559; steps taken in deleting resources; set of resources to be deleted, Paragraph 536).

With regards to Claim 38, Bobak teaches periodically polling the network resources to determine whether a particular network resource has been deleted; and in response to a determination that the particular network resource has been deleted, send, to a workflow service, an indication that the particular network resource has been deleted (i.e., BR gathers observations during runtime when "observation mode" is enabled at the Recovery Segment level. There are two means for enabling observation mode, as examples…, Paragraphs 374-376; Paragraphs 381-385, 540).

With regards to Claim 39, Bobak teaches determining whether at least one network resource of the stack of network resources is not indicated as being deleted (i.e., Paragraph 540, Items 1002-1006; process will run as long as set is not empty, thus there is a determination that at least one resource is not indicated as deleted); and indicating to the workflow service that deletion of the stack of network resources is complete (i.e., Update RS.SummaryState to break latent binds to workflows, STEP 1024. Processing then continues at STEP 1000, Paragraph 549).

The limitations of Claim 43 are rejected in the analysis of Claim 36 above, and the claim is rejected on that basis.
The limitations of Claim 46 are rejected in the analysis of Claim 37 above, and the claim is rejected on that basis.
The limitations of Claim 47 are rejected in the analysis of Claim 38 above, and the claim is rejected on that basis.
The limitations of Claim 48 are rejected in the analysis of Claim 39 above, and the claim is rejected on that basis.

The limitations of Claim 49 are rejected in the analysis of Claim 36 above, and the claim is rejected on that basis.

With regards to Claim 50, Bobak teaches determine whether deletion of the network resources has failed or timed out; and based on a determination that the deletion of the network resources has failed or timed out, reschedule one or more attempts to delete the network resources (i.e., A quantified recovery goal, such as a Recovery Time Objective (RTO), is specified for each Recovery Segment that a customer creates, Paragraph 126; Each RS has an activity log that represents the RS actions, successes, failures. Activity logs are internal BR structures. Primarily, they are used for either problem determination purposes or at runtime, recovery of failed BR components. For example, when the RS fails and recovers, it reads the Activity Log to understand what was in progress at time of failure, and what needs to be handled in terms of residuals, Paragraph 145; This information is used to gather timings for workflow execution for use in creating subsequent workflows at time of failure, Paragraphs 338, 449).

Claims 40-42, 44-45, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobak (US 2009/0171730 A1) in view of Mohindra (US 2007/0294668 A1)   and Karve (US 2008/0294777 A1) and further in view of Hillerbrand (US 2004/0054690 A1).

With regards to Claim 40, Bobak, Mohindra, and Karve teach the above disclosed subject matter. However, Bobak, Mohindra, and Karve do not explicitly disclose receiving the template from an external computing device; storing the template to a database at least partly in response to receiving the template; and retrieving the template from the database in response to receiving the request.  Hillerbrand does teach receiving the template from an external computing device (i.e., Paragraph 38; Figure 1, Step F; Template is model provided by client); storing the template to a database at least partly in response to receiving the template (i.e., Figure 1, Item 140, Ontology Storage; and retrieving the template from the database in response to receiving the request (i.e., The ontology composer module 420 makes calls to the atlas module 442, which handles the functions for storing the various ontologies in the ontology store 140 and retrieving them upon command for editing and/or execution when needed by other components or modules of the system 110, Paragraph 186) in order to manage and dynamically use computer resources (Paragraph 2).  Therefore, based on Bobak in view of Mohindra and Karve, and further in view of Hillerbrand, it would have been obvious to one having ordinary skill in the art at the time of invention to utilize the teachings of Hillerbrand with the system of Bobak, Mohindra, and Karve in order to manage and dynamically use computer resources.

With regards to Claim 41, Bobak, Mohindra, and Karve teach the above disclosed subject matter. However, Bobak, Mohindra, and Karve do not explicitly disclose wherein the template comprises: one or more parameters associated with each of the network resources; and instructions effective at least in part to provision the stack of network resources according to the one or more parameters.  Hillerbrand does teach wherein the template comprises: one or more parameters associated with each of the network resources; and instructions effective at least in part to provision the stack of network resources according to the one or more parameters (i.e., creating and storing a computer process execution model reflecting utilization of a an information model to address the predetermined computing requirement; receiving input parameters from a computer system user, as a part of executing a computer process execution model; and providing results of execution of the computer process execution model utilizing the user's input parameters, Paragraph 22) in order to manage and dynamically use computer resources (Paragraph 2).  Therefore, based on Bobak in view of Mohindra and Karve, and further in view of Hillerbrand, it would have been obvious to one having ordinary skill in the art at the time of invention to utilize the teachings of Hillerbrand with the system of Bobak, Mohindra, and Karve in order to manage and dynamically use computer resources.

With regards to Claim 42, Bobak teaches parsing the template to: identify each of the network resources requested for deletion; identify each of the associated one or more parameters (i.e., The BR System has a set of Recovery Segment templates which represent common patterns of resources and relationships. These are patterns matched with each individual customer environment to produce recommendations for RS definitions to the customer, and offer these visually for customization or acceptance, Paragraph 186; Paragraphs 461-462).

With regards to Claim 44, Bobak teaches wherein the network resources comprise a storage service, a load balancing service, a compute service, and a security service (i.e., Ability to group together mixed resource types (servers, storage, applications, subsystems, network, etc.) into logical groupings aligned with business processes requirements for availability, Paragraph 30).  However, Bobak, Mohindra, and Karve do not explicitly disclose wherein the network resources form at least a portion of a cloud-computing platform. Hillerbrand does teach wherein the network resources form at least a portion of a cloud-computing platform (i.e., The present invention relates generally to network-based computer systems and, more particularly, to methods and systems for enabling the management and dynamic use of computer resources, such as web services, in a heterogeneous distributed network through the use of semantic ontological models, Paragraph 16) in order to manage and dynamically use computer resources (Paragraph 2).  Therefore, based on Bobak in view of Mohindra and Karve, and further in view of Hillerbrand, it would have been obvious to one having ordinary skill in the art at the time of invention to utilize the teachings of Hillerbrand with the system of Bobak, Mohindra, and Karve in order to manage and dynamically use computer resources.

With regards to Claim 45, Bobak, Mohindra, and Karve teach the above disclosed subject matter. However, Bobak, Mohindra, and Karve do not explicitly disclose wherein the template comprises a text file comprising text-based instructions that include calls to each of the network resources.  Hillerbrand does teach wherein the template comprises a text file comprising text-based instructions that include calls to each of the network resources (i.e. Figures 8, 20-23; execution model/xml file) in order to manage and dynamically use computer resources (Paragraph 2). Therefore, based on Bobak in view of Mohindra and Karve, and further in view of Hillerbrand, it would have been obvious to one having ordinary skill in the art at the time of invention to utilize the teachings of Hillerbrand with the system of Bobak, Mohindra, and Karve in order to manage and dynamically use computer resources.

The limitations of Claim 51 are rejected in the analysis of Claim 40 above, and the claim is rejected on that basis.
The limitations of Claim 52 are rejected in the analysis of Claim 41 above, and the claim is rejected on that basis.
The limitations of Claim 53 are rejected in the analysis of Claim 42 above, and the claim is rejected on that basis.


Allowable Subject Matter
Claims 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        June 16, 2022